Citation Nr: 1737243	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  15-45 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from October 1960 to July 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his bilateral hearing loss is related to service.  Specifically claiming in an August 2014 statement that his hearing loss became noticeable while working on the flight line with jets during service.  He further states he underwent a hearing examination approximately five years ago that indicated hearing loss and he was told it could have been due to "working on the flight line."  Since such record deals directly with the issue on appeal and there is no indication this record has been associated with the claims file, the Board finds remand is necessary to attempt to obtain it.   

Additionally, an August 2014 private treatment record notes the Veteran had bilateral hearing loss and contained a notation that the Veteran was around jet engines while serving in the military.  The Veteran underwent a VA examination in December 2014, in which he reported exposure to flight line noise in service and was found to have hearing loss for VA purposes.  The examiner opined that it was less likely than not that the Veteran's hearing loss was due to military noise exposure, explaining that upon enlistment he was given a whisper test, which did not give frequency specific data and thresholds shift could not be determined, and his separation examination indicated normal hearing loss.  However, service connection for hearing loss is not precluded simply because it was not shown during service.  The Board finds a VA medical opinion is necessary to determine the etiology of his current bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to complete release forms so the RO can request the hearing examination he underwent approximately five years ago.  If such record is unavailable, the RO should ensure all procedures are followed and a memorandum detailing the efforts made should be prepared for the file.

2. Only after obtaining the above medical record, if available, then obtain a VA medical opinion with regard to the bilateral hearing loss claim.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate that the examination report in the claims file was in fact made available for review in conjunction with the examination.  The examiner is requested to address the following question: 

Whether it is at least as likely as not (50 percent or better probability) that the Veteran's currently diagnosed bilateral hearing loss was incurred in or a result of a disease or injury sustained during active duty service.  

The examiner is requested to consider the August 2014 private treatment record that notes the Veteran was around jet engines while serving in the military.  Stating that hearing loss was not shown at separation is not a sufficient rationale, standing alone, as service connection can be granted for hearing loss shown after service IF it is determined to be related to in-service noise exposure.

3. After completing the above and any other development deemed necessary, readjudicate the remanded issue.  If the benefits sought on appeal are not granted, the Veteran should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




